Moore, J.
It sufficiently appears from the writing obligatory, as set out in the declaration, that Elizabeth Seibert had such interest therein, as justified the use of her name as a plaintiff, and it was not necessary for other or further averment to disclose her interest.
The joinder of the husband, as co-plaintiff, was not error. 1 Chitty’s PL, side page 80. The court properly overruled the demurrer to the declaration.
The inhabitants of Greenbrier county were not declared to be in a state of insurrection against the United States, by the proclamation of President Lincoln, issued August 16th, 1861, but were specially excepted from the operation thereof, and consequently from the effect of the act of Congress of July 13th, 1861. Having, therefore, a loyal status, commercial intercourse with them was not inhibited at the date of the said writing obligatory, and therefore the said contract does not fall under the ban of the said act of Congress and proclamation; nor was it against the policy of the common law, because the evidence shows that the con*590tract was not a voluntary transaction on her part, even if she knew she was trading with an enemy, nor do the facts show that she knew Iiawver was a rebel. The whole case indicates an unwillingness, on the part of Hawver, to meet an obligation which, in fact, in honor, and in law, he is bound to do, as appears from this record.
Upon these reasons, and upon the principles indicated in the cases of The Ouachita Cotton, 6 Wallace, 521, and Winternitz & Son v. Hyland & Ramer, 3 West Va., 461, I think there was no error in overruling the motion for a new trial; and the judgment of the court below should be affirmed, with costs and damages.
The other judges concurred.
Judgment aeeirmed.